DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 5/09/2022.  Claims 1-8, 10-11, 13-18, 21, 22, 24 and 25 remain pending.  Claims 1, 10, 14, 18, 21 and 25 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant argues that Prestidge fails to disclose each and every limitation of claim 25 because none of the first, second, third, or fourth edges extend the entirety from the first end to the second end.  However, Applicant’s argument is not commensurate with the scope of the claims.  The claims do not require any of the edges to extend the entire length from the first end to the second end.  With reference to Fig. 1 of Prestidge, it is clear that each of the edges extend through at least a portion of the distance between the first end and the second end.  Therefore, this limitation is still met.
	Applicant also argues that Prestidge in view of Lechuga fails to disclose each and every limitation of claims 1 and 14.  Applicant states that none of references disclose “the body including a first face, a second face, a third face, and a fourth face that extend from the first opening to the second opening”.  Similar to the Examiner’s response to the arguments to claim 25 above, it is clear that each of the edges extend through at least a portion of the distance between the first end and the second end.  For at least these reasons, the 102/103 rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestidge (US 4,807,669).
Regarding claim 25, Prestidge discloses a system for insulating pipes (Fig. 1), the system comprising: a first sleeve (the sleeve as shown in Fig. 1) defining a hollow first body (48) that extends from a first end (the left end with reference to Fig. 1) to a second end (the right end with reference to Fig. 1), the first body having a first outer surface (the outer surface defined by 48) and an opposed first inner surface (the inner surface defined by 48), wherein the first body includes a first half (52) and a second half (54) separated by a first hinge (116) integrally formed with and connecting the first and second halves, the first hinge defining a first rotation axis (the axis through the center of the hinge), the first half of the first body defining first (the edge on the other side of 72 as shown in Exhibit B) and second (the edge at 72 which include a portion which 74 is directly coupled to as shown in Exhibit B) edges that are planar and the second half of the first body defining third (the edge on the other side of 70 as shown in Exhibit B) and fourth (the edge at 70 which include a portion which 76 is directly coupled to as shown in Exhibit B) edges that are planar, the first and third edges being connected by the first hinge, and wherein the first, second, third, and fourth edges extend from the first end to the second end (Fig. 1; see how each of the edges extend through at least a portion of the distance from the first end to the second end); wherein the second edge includes a first fastening element (74) and the fourth edge includes a second fastening element (76), wherein the first and second fastening elements are releasable connectable for securing the first half to the second half (Col. 4, lines 58-68; Figs. 3 and 4), wherein the first and second halves are rotatable about the first rotation axis (Fig. 1), such that the first sleeve defines: A) a closed configuration (as shown in Figs. 3 and 4 in which the fasteners maintain a closed position) wherein the second and fourth edges abut one another or are immediately adjacent thereto causing the first fastening element to engage the second fastening element, and B) a partially open configuration (as shown in Fig. 1) wherein the second and fourth edges are spaced apart and the first angle is between 0° and 180°. (Fig. 1)


Exhibit B

    PNG
    media_image1.png
    827
    1064
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 10, 11, 13-16, 18, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga (US 2004/0211467).
	Regarding claim 1, Prestidge discloses a system for insulating pipes (Fig. 1), the system comprising: a body (48) that extends along an axis of elongation (the central axis through 48 between the left end and right end with reference to Fig. 1) from a first end (the left end with reference to Fig. 1) to a second end (the right end with reference to Fig. 1), the body having an outer surface (the outer surface defined by 48) and an opposed inner surface (the inner surface defined by 48), the inner surface defining a channel (the channel that extends between the first end and second end defined above) that extends from a first opening (the opening located at the first end) located at the first end of the body to a second opening (the opening located at the second end) located at the second end of the body, the body including a first face (the face at 72 on a first side of 48), a second face (the face at 70 on a first side of 48), a third face (the face at 72 on a second side of 48), and a fourth face (the face at 70 on a second side of 48) that extend from the first opening to the second opening (see Exhibit A below for locations of the first, second, third and fourth faces), the first, second, third and fourth faces extending between the outer surface of the body and the inner surface of the body (Fig. 1; see how each edge is positioned in between the outer and inner surfaces); and a fastening assembly (comprised at least of each 74 and 76) including a first fastening element (the fastener 74 located proximate to the first face) a second fastening element (the fastener 74 located proximate to the second face), a third fastening element (the fastener 76 located proximate to the third face), and a fourth fastening element (the fastener 76 located proximate to the fourth face), the first fastening element being coupled to the first face (Fig. 1), the second fastening element being coupled to the second face (Fig. 1), the third fastening element being coupled to the third face (Fig. 1), and the fourth fastening element being coupled to the fourth face (Fig. 1), wherein the first and third fastening elements being configured to couple together, and the second and fourth fastening elements being configured to couple together (Col. 4, lines 58-68); wherein the body is configured to transition between a closed configuration (as shown in Figs. 3 and 4 in which the fasteners maintain a closed position) and an open configuration (as shown in Fig. 1), wherein in the closed configuration the first face abuts against or is positioned immediately adjacent to the third face and the first fastening element is coupled to the third fastening element and the second face abuts against or is positioned immediately adjacent to the fourth face and the second fastening element is coupled to the fourth fastening element (Col. 4, lines 58-68; Figs. 3 and 4), and wherein in the open configuration, the first face is spaced apart from the third face and the first fastening element is de-coupled from the third fastening element and the second face is spaced apart from the fourth face and the second fastening element is de-coupled from the fourth fastening element (as shown in Fig. 1), but fails to disclose the first fastening element being positioned in direct contact with the first face, the second fastening element being positioned in direct contact with the second face, the third fastening element being positioned in direct contact with the third face, and the fourth fastening element being positioned in direct contact with the fourth face.
Exhibit A

    PNG
    media_image2.png
    659
    1061
    media_image2.png
    Greyscale

	Lechuga teaches a system for insulating pipes (Fig. 3A) wherein the first fastening element (44a on one side of the flange at a first end; para. [0120]) being positioned in direct contact with the first face (the face of 42 on the one side which 44a are positioned along a shown in Fig. 3A), and the second fastening element (44a on the other side of the flange at a first end; para. [0120]) being positioned in direct contact with the second face (the face of 42 on the other side which 44a are positioned along a shown in Fig. 3A).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first, second, third and fourth fastening elements of Prestidge to be positioned in direct contact with the first face and the second face, respectively, as taught by Lechuga in order to provide an easy means to lock and unlock the insulating pipe as well as have the fastening elements not be exposed when the insulating pipe is closed. (para. [0120])
Regarding claim 2, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the first, second, third and fourth fastening elements are sized and configured to selectively retain the body in the closed configuration. (Col. 4, lines 58-68)
Regarding claim 5, Prestidge in view of Lechuga further discloses the system of 1, wherein the first opening extends along a first plane (the plane defining the first opening), the second opening extends along a second plane (the plane defining the second opening) that is parallel to the first plane. (As shown in Fig. 1)
Regarding claim 8, Prestidge in view of Lechuga discloses all of the limitations of claim 1, as applied above, and further discloses wherein the first, second, third and fourth fastening elements comprise a portion of a hook-and-loop fastening system. (Col. 3, lines 45-57)
Regarding claim 10, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the body includes a first portion (the top portion of 52 with reference to Fig. 2) and a second portion (the top portion of 54 with reference to Fig. 2) selectively removable from the first portion (as shown between the orientations in Fig. 1 and Fig. 4), the first portion of the body including the first fastening element and the second fastening element, the second portion of the body including the third fastening element and the fourth fastening element. (Figs. 1-4)
Regarding claim 11, Prestidge in view of Lechuga further discloses the system of claim 10, wherein the first portion of the body includes a first alignment element (the portion of 52 which forms 115) and the second portion of the body includes a second alignment element (the portion of 54 which forms 115), and wherein when the body is in the closed configuration the first alignment element aligns with the second alignment element. (Figs. 2-4; Col. 5, line 49 through Col. 6, line 15)
Regarding claim 13, Prestidge in view of Lechuga further discloses the system of claim 1, wherein the body includes a first portion (52) and a second portion (54), wherein a hinge (116) is integrally formed with and connects the first portion and the second portion, wherein the hinge extends at least partially between the first opening and the second opening. (Fig. 1)
Regarding claim 14, Prestidge discloses a method of installing a pipe insulating system on a pipe (Col. 1, line 59 through Col. 2, line 24), the pipe insulating system including a sleeve body (48) having an outer surface (the outer surface defined by 48) and an opposed inner surface (the inner surface defined by 48), the inner surface defining a channel (the channel that extends between the first end and second end defined above) that extends from a first opening (the opening located at the first end) to a second opening (the opening located at the second end), the sleeve body further including a first face (the face at 72 on a first side of 48), a second face (the face at 70 on a first side of 48), a third face (the face at 72 on a second side of 48), and a fourth face (the face at 70 on a second side of 48) that each extend between the outer surface and the inner surface and that each extend from the first opening to the second opening (Fig. 1; see how each edge is positioned in between the outer and inner surfaces), the method comprising the steps of: transitioning the sleeve body to an open configuration (as shown in Fig. 1), wherein in the open configuration the first face is spaced apart from the third face and the second face is spaced apart from the fourth face, the first face having a first fastening element (the fastener 74 located proximate to the first face) coupled thereto the second face having a second fastening element (the fastener 76 located proximate to the second face) coupled thereto, the third face having a third fastening element (the fastener 74 located proximate to the third face) coupled thereto, and the fourth face having a fourth fastening element (the fastener 76 located proximate to the fourth face) coupled thereto; retaining the pipe within the channel of the sleeve body by inserting the pipe between the first and third faces and the second and fourth faces (as shown in Fig. 2); and transitioning the sleeve body to a closed configuration (the closed configuration as shown in Figs. 2-4), wherein in the closed configuration the first face abuts against or is positioned immediately adjacent to the third face and the first fastening element is coupled to the third fastening element and the second face abuts against or is positioned immediately adjacent to the fourth face and the second fastening element is coupled to the fourth fastening element so as to enclose the pipe within the sleeve body (as shown in Figs. 2-4; Col. 5, line 49 through Col. 6, line 15), but fails to disclose the first face having a first at least one fastening element positioned in direct contact with the first face, and the second face having a second at least one fastening element positioned in direct contact with the second face.
Lechuga teaches a method of installing a pipe insulating system on a pipe wherein the first face (the face of 42 on the one side which 44a are positioned along a shown in Fig. 3A) having a first fastening element (44a on one side of the flange; para. [0120]) positioned in direct contact with the first face, and the second face (the face of 42 on the other side which 44a are positioned along a shown in Fig. 3A) having a second fastening element (44a on the other side of the flange; para. [0120]) positioned in direct contact with the second face.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first, second, third and fourth fastening elements of Prestidge to be positioned in direct contact with the first face and the second face, respectively, as taught by Lechuga in order to provide an easy means to lock and unlock the insulating pipe as well as have the fastening elements not be exposed when the insulating pipe is closed. (para. [0120])
Regarding claim 15, Prestidge in view of Lechuga further discloses the method of claim 14, further comprising the step of: selecting a sleeve body that is sized and configured to be installed on the pipe, the sleeve body being elongate along a sleeve axis (the central axis through 48 which extends through the first and second openings). (as shown in Fig. 2)
Regarding claim 16, Prestidge in view of Lechuga further discloses the method of claim 15, further comprising the step of: adjusting the positioning of the sleeve body by any one of rotating or translating the sleeve body about or along the sleeve axis relative to the pipe. (the positioning is necessarily adjusted when rotating the sleeve body along the sleeve axis to open and close the sleeve correctly)
Regarding claim 18, Prestidge in view of Lechuga further discloses the method of claim 14, the method further comprising the step of: removing the sleeve body from the pipe by transitioning the sleeve body from the closed configuration to the open configuration, wherein the removing step is performed with sufficient force to cause the first fastening element to de-couple from the second fastening element so as to form a gap (the gap between 52 and 54 as shown in Fig. 1) sufficiently large so as to pass the pipe outwardly from the channel of the sleeve body. (see how the sleeve is transitioned from the closed and assembled state as best shown in Fig. 2 to the open state as shown in Fig. 1 in which the pipe may be removed from the sleeve)
Regarding claim 21, Prestidge in view of Lechuga further discloses the method of claim 14, wherein the sleeve body includes a first portion (the top portion of 52 with reference to Fig. 2) and a second portion (the top portion of 54 with reference to Fig. 2) selectively removable from the first portion (as shown between the orientations in Fig. 1 and Fig. 4), the first portion of the sleeve body including the first fastening element and the second fastening element, the second portion of the sleeve body including the third fastening element and the fourth fastening element. (Figs. 1-4)
Regarding claim 22, Prestidge in view of Lechuga further discloses the method of claim 21, wherein the first portion of the sleeve body includes a first alignment element (the portion of 52 which forms 115) and the second portion of the sleeve body includes a second alignment element (the portion of 54 which forms 115), the method further comprising the step of: aligning the first alignment element of the first portion of the sleeve body with the second alignment element of the second portion of the sleeve body, such that when the sleeve body is in the closed configuration the first alignment element aligns with the second alignment element. (Figs. 2-4; Col. 5, line 49 through Col. 6, line 15; see how when the sleeve closes, the stem will necessarily help align the two portions of the sleeve with each other)
Regarding claim 24, Prestidge in view of Lechuga further discloses the method of claim 14, wherein the body includes a first portion (52) and a second portion (54), wherein the first portion is coupled to the second portion via a hinge (116), wherein the hinge extends at least a portion between the second opening and the first opening. (the hinge extends at least between the second opening to a location between the first and second opening)

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Bond et al. (US 2015/0260329, hereafter “Bond”).
Regarding claim 3, Prestidge discloses all of the limitations of claim 1, as applied above, but fails to disclose magnets.
Bond teaches an insulation wherein the first, second, third and fourth fastening elements comprise complementary magnets. (para. [0038])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fasteners of Prestidge to be a magnets as taught by Bond since the equivalence of hook and loop fasteners and magnet fasteners is recognized for their use in the fluid handling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a fastener which can quickly couple and decouple between both.
Regarding claim 17, Prestidge discloses all of the limitations of claim 14, but fails to disclose magnets.
Bond teaches an insulation wherein the first, second, third and fourth at least one fastening elements comprise complementary magnets. (para. [0038])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fasteners of Prestidge to be a magnets as taught by Bond since the equivalence of hook and loop fasteners and magnet fasteners is recognized for their use in the fluid handling art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a fastener which can quickly couple and decouple between both.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Helmsderfer et al. (US 5,341,830, hereafter “Helmsderfer”).
Regarding claim 4, Prestidge discloses all of the limitations of claim 1, as applied above, but fails to disclose the body comprises a J-shaped tubular body.
Helmsderfer teaches a system for insulating pipes wherein the body (108) comprises a J-shaped tubular body, configured to receive a J-shaped pipe section of a P-trap. (Col. 7, line 28 through Col. 8, line 9)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shapes of the first sleeve to comprise an L-shaped sleeve and the second sleeve to comprise a J-shaped sleeve since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a first sleeve and a second sleeve which are shaped to cover the L-shaped section and J-shaped section of a P-trap in an undersink. (Col. 7, line 28 through Col. 8, line 9)

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prestidge in view of Lechuga and Crook (US 6,488,998).
Regarding claims 6 and 7, Prestridge discloses all of the limitations of claim 1, as applied above, but fail to disclose the body comprising an elastomeric foam material the comprises ethylene-vinyl acetate, antifungal and antimicrobial ingredients, or combinations thereof.
Crook teaches an insulation comprising an elastomeric foam material the comprises ethylene-vinyl acetate, antifungal and antimicrobial ingradients, or combinations thereof. (Col. 5, lines 13-64; see how Crook discloses an ethylene-vinyl acetate with an antimicrobial additive)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the material of Anthony to comprise an ethylene-vinyl acetate with an antimicrobial additive as taught by Crook in order to provide an improved protective material preventing microbiologically influenced corrosion in conduits. (Col. 1, lines 16-22)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753